Case 4:19-cv-00204-BLW Document 33

John A, Bailey, Jr, (ISB No, 2619)

HAWLEY TROXELL ENNIS & HAWLEY LLP
412 W. Center Street, Suite 2000

P.O. Box 100

Pocatello, Idaho 83204

Telephone: 208-233-2001

Facsimile: 208-232-0150

Email; JBailevi@hawleytroxell.com

Stephen P. Withee (OH Bar No. 69176)

John S. Higgins (OH Bar No. 68156)

FROST BROWN TODD LLC

10 West Broad Street

One Columbus Center, Suite 2300

Columbus, Ohio 43215

Phone: (614) 559-7265

Facsimile: (614) 464-1737

Email: swithee@fbtlaw.com and jhiggins@tbtlaw.com
Pro Hac Vice Admitted

Attorney for Plaintiff VNS Federal Services, LLC.

Filed 10/30/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

YNS FEDERAL SERVICES, LLC.,

Case No.: 4:19-CV-00204

Plaintiff,
VOLUNTARY DISMISSAL
VS. WITHOUT PREJUDICE
PORTSMOUTH MISSION ALLIANCE,
LLC.,
Defendant.

 

 

COMES NOW, the Plaintiff, VNS FEDERAL SERVICES, LLC, (“Plaintiff”), by and

through its attorneys, HAWLEY TROXELL ENNIS & HAWLEY LLP, hereby files this

Voluntary Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). Plaintiff hereby

dismisses this case without prejudice because the facts and circumstances involved in this matter

VOLUNTARY DISMISSAL WITHOUT PREJUDICE- Page 1

 
Case 4:19-cv-00204-BLW Document 33 Filed 10/30/19 Page 2 of 2

are the same facts and circumstances pending in a second federal action which is case number
4:19-CV-00318.

DATED this 30th day of October, 2019,

HAWLEY TROXELL ENNIS & HAWLEY LLP

A thnbey

Join A. Bailey, Jr. (ISB No/2619)
AWLEY TROXELL ENNIS & HAWLEY, LLP

 

Stephen P, Withee (OH Bar No, 69176)
John S. Higgins (OH Bar No. 68156)
FROST BROWN TODD LLC

Pro Hac Vice Admitted

Attorneys for Plaintiff VNS FEDERAL SERVICES, LLC

CERTIFICATE OF SERVICE

] HEREBY CERTIFY that on the 30 day of October, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 

 

 

 

 

J. Michael Keyes [| ] U.S. Mail, postage prepaid
DORSEY & WHITNEY, LLP [ ] Hand Delivery
Columbia Center [ ] Overnight Mail
701 Fifth Avenue, Suite 6100 [ ] Facsimile
Seattle, WA 98104 [ E-mail: keyes.mike@dorsey,com
Attorney for Defendant
[ ] U.S. Mail, postage prepaid
Ivan A, Boatner [ ] Hand Delivery
Nicholas W. Diegel [ | Overnight Mail
BAKER DONELSON BEARMAN [ | Facsimile
CALDWELL & BERKOWITZ, P.C. [t+ E-mail: iboatner@bakerdonelson.com
265 BROOK VIEW Centre Way, Suite 600 ndiegel(@bakerdonelson.com
Knoxville, Tennessee 37919

 

 

A babe)

JOHN A, BAILEY, JR. /

VOLUNTARY DISMISSAL WITHOUT PREJUDICE-— Page 2

 

 
